DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on June 14, 2022 for application 17/052,033.  Claims 1 and 4-5 were amended, claim 3 was cancelled, and claims 1-2 and 4-5 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on June 14, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 5-7 of the Remarks that concerns the § 103 rejection of independent claims 1, 4, and 5, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot because the arguments do not apply to one of the references currently used in the § 103 rejection detailed below.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamp (US 2016/0352712, “Tamp”) in view of Sadeh et al. (US 2019/0108353, “Sadeh”), and further in view of Basson et al. (US 2017/0040002, “Basson”).
Regarding Claim 1
Tamp discloses
A display control device (Fig. 1, ¶¶ [0015]-[0017], i.e., “vehicle head unit 110”) for performing a display control (Figs. 1 & 3, ¶ [0058], “FIG. 3 is a flow diagram illustrating example operations of a computing device [having the “UI module 108” as a user interface for a display control] that implements techniques for controlling the output of information in a shared-screen environment using privacy controls;” and ¶ [0059], “As further described in FIG. 3, vehicle head unit 100 may use privacy controls to restrict the display of information at vehicle head unit 100 and/or storing of data to multiple user accounts.”) of a display device (Fig. 1, ¶ [0019], “Presence-sensitive display [device] 104 of computing device 200 may function as an input device and as an output device for vehicle head unit 100.”) mounted on a vehicle (Fig. 1, ¶ [0015], “In some examples, vehicle head unit 100 may be included as part of a vehicle, such as an automobile…”), comprising: 
a processor (Fig. 2, ¶¶ [0040]-[0041], “processors 218”) to execute a program (¶¶ [0040]-[0041], “One or more processors 218 may implement functionality and/or execute instructions [as a program] within computing device 200.”); and 
a memory to store the program which (¶ [0041], “For example, processors 218 of computing device 200 may receive and execute instructions stored by storage devices [as a memory] 220”), when executed by the processor, performs processes of 
1 …;
a …a classification criterion (¶¶ [0063]-[0064], “In some examples, a privacy control [as a classification criterion] may be represented by a rule, condition, or criterion.”) used for classifying display information of the display device (¶¶ [0061]-[0062], “In some examples, vehicle head unit 100 may allow an authenticated user to set or define [or classify[]] one or more privacy controls,” and “Vehicle head unit 100 may suppress a set of [display] information associated with the first user from being output for display [on the display device] based on a privacy control [that classif[ies] display information]”) into confidential information and non-confidential information (¶¶ [0059]-[0060], “For instance, a first user may have previously navigated with a vehicle to a jewelry store to purchase an engagement ring. At a later time, the first user authenticated with vehicle head unit 100 may desire that vehicle head unit 100 not output [this confidential information] for display the location of the jewelry store in the location history because a second user, who also occupies the same vehicle, may be the future recipient of the engagement ring,” and ¶ [0064], “In some examples, if no privacy control is satisfied (314), vehicle head unit 100 may output the [non-confidential] information for display (320).”); 
classifying (¶ [0065], “Once the user has defined the privacy control [for classifying], the user may provide a user input to store and/or implement [and classify[] via the] the privacy control [as the classification criterion] at vehicle head unit 100.”) the display information into the confidential information and the non-confidential information…2 (¶¶ [0059]-[0060], ¶ [0064], i.e., recommended settings received from the server (see Sadeh below) serve as the “privacy control” to classify[] the display information into confidential information (i.e., the “engagement ring” navigation) and non-confidential information (i.e., the output of all information when no “privacy control is satisfied”)); and 
performing a display control of the display device (¶ [0065], “Using one or more privacy controls [and thereby perform a display control] for restricted personalization, the first user is able to specify the data they want to share.”) 
so that the confidential information and the non-confidential information are displayed in a first display mode (¶ [0064], “In some examples, if no privacy control is satisfied (314) [in a first display model], vehicle head unit 100 may output the information for display (320),” e.g., if no privacy controls are relevant as would be the case for a single occupant in the vehicle who has been authenticated, then confidential information and non-confidential information [can be] displayed) and 
the confidential information is not displayed and the non-confidential information is displayed in a second display mode (¶ [0065], “As an example, first user may want to play some music in a vehicle using vehicle head unit 100, but does not want to make the first user's suggested destinations [as confidential information], calendar events or contacts available for display to a second user in the same vehicle,” and ¶ [0068], “The taxi driver may activate this [second display] mode or apply such a privacy control to store data to the user account of the first user without outputting for display an indicator when they wish for data to be written to their account, but not visible [because it is confidential information] on the shared screen.”),
wherein
3 ….  
Tamp doesn’t disclose
	1 receiving, …a, in accordance with an attribute of a user, from a server, in which the classification criterion is managed for each attribute of the user;
	2 …on the basis of the received classification criterion;
	3 the attribute of the user includes at least age or gender, thereby enabling classification of the display information into the confidential information and the non-confidential information to reflect preferences that are common to users having a same age or gender.
Sadeh, however, discloses
	1 receiving, …a [from a server] (Figs. 1, 12 & 13, ¶¶ [0034], “The data center 106 comprises one or more servers 108. The data center 106 also comprises a database 104 that stores data about the privacy preferences of a population of users;” ¶ [0051], “at step 2220, recommended permission settings for the user can be identified by the servers of the data center based on the user information collected at step 2210;” and ¶ [0052], “At step 2230, the recommended permission settings are [received … from a server and] presented to the user of the computing device and at step 2240 the permission settings can be configured based on feedback from the user”),
in accordance with an attribute of a user (Figs. 1A-B, ¶ [0069], “In one possible embodiment, in order to assign new users to the generated privacy profiles [that possess permission settings that relate to the displaying of confidential information of Tamp], the PPA can ask the users a small number of questions about their privacy preferences,” and “They can also be tailored based on other information available about the user such as information identified as relevant to identifying clusters that best match users (e.g. features in the privacy model), information that can help personalize questions to reflect relevant attributes of the user and can help make these questions more relevant to the user (e.g. demographic information [such as gender and age as further disclosed by Basson below], home address, where the user works, information about the user's friends, etc.), as well as information related to the behavior of the apps installed by the user on his or her computing device (e.g. how often different apps have requested access to some permissions, for what purpose, etc.),” ¶ [0044], “The dialogs may be used to match users [having particular user attributes] to clusters and corresponding privacy profiles that best align with their preferences [for displaying confidential and non-confidential information]. The profile identified for a given user [that can correspond to age and/or gender] can be the basis for an individual privacy preference model for that user (in embodiments of the PPA that rely on privacy profiles),” and ¶ [0051], “In one embodiment, the user can be assigned a particular cluster (the cluster that most closely matches information collected about the user) and the recommended permission settings [that relate to the display of confidential and non-confidential information] can be based on the permission settings found in the privacy profile associated with the cluster assigned to the user”),
from a server (Figs. 1, 12 & 13, ¶¶ [0034], [0051]-[0052]) in which the classification criterion is managed for each attribute of the user (¶ [0056], “In yet other embodiments, additional personalized questions can be generated when the user accepts, rejects or modifies [and thereby manage[s]] a recommended setting [associated with a privacy profile/privacy control];” and ¶¶ [0058]-[0060], “Step 2320 represents a step where the additional information collected from the user is used to refine the user's individual privacy preference model [that incorporates the attribute[s] of the user and concerns the classification criterion as disclosed by Tamp]. As the user's individual privacy preference model is refined, additional recommendations (step 2330) may be identified and presented to the user [and thereby manage[] the classification criterion as disclosed by Tamp with respect to the user attributes assigned to the user”);
2 …on the basis of the received classification criterion (Figs. 12 & 13, ¶ [0052], “At step 2230, the recommended permission settings [relating to classification criterion and the “privacy controls” of Tamp] are presented to the user [and thereby received] of the computing device and at step 2240 the permission settings can be configured based on feedback from the user, such as the user accepting, rejecting or modifying the recommended permission settings.”);
Basson, however, discloses
	3 the attribute of the user includes at least age (¶ [0017], “For various reasons, a user or users may prefer that some of the content or information presented on the screen or display of a user device be kept private [or confidential];” and “As an example, various content may be age-restricted due to violence, language, etc.”) 
or gender (¶ [0042], “As an example, the environmental data processing module 200 may determine gender at least in part by analyzing the clothing worn by different persons located near the user device 102;” and Fig. 6, ¶ [0078], “Presentation of at least a portion of the content on the display is modified 608 [because it is classified as confidential] based on an authorization status [relying upon attribute[s] of the user] of the one or more of the individuals proximate to the display associated with the computing device and the security characteristics [such as age or gender] associated with that portion of the content,” i.e., gender is determined and can be employed as a reason to modify content as confidential based upon a “security characteristic” (noting that although the Examiner elected to address the limitation of gender here, only age need be taught due to the limitation of “or”), 
thereby enabling {classification of the display information into the confidential information and the non-confidential information (Tamp ¶¶ [0064]-[0065])} to reflect preferences that are common to users having a same age or gender (¶ [0017], “In addition, some content or information may not be suitable for particular classes of users. As an example, various content may be age-restricted due to violence, language, etc.,” i.e., the teaching of “classes of users” suggests a classification that reflect[s] preferences that are common to users having a same age, i.e., an older age that is shared or common between users, and perhaps incorporated within “tailored questions” as disclosed by Sadeh ¶ [0069], would establish a classification that allows the age-restricted content, and thus confidential information, in the first display mode that displays all information).
	Regarding the combination of Tamp and Sadeh, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display device of Tamp to have included user-attribute feature of Sadeh. One of ordinary skill in the art would have been motivated to incorporate the user-attribute feature of Sadeh because Tamp discusses establishing privacy controls as classification criteria in relation to the “creator of the information,” see Tamp ¶ [0063], and Sadeh teaches a “personalized privacy assistant” that determines a privacy setting for a grouping of users that “allow users to more accurately, efficiently and easily align the privacy-related permissions actually enforced by their computing devices with their privacy preferences,” which addresses the problem that “’one-size-fits-all’ settings would often not do a good job at capturing these preferences” because “people’s privacy preferences are diverse,” see Sadeh ¶ [0005].
	Regarding the combination of Tamp-Sadeh and Basson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display device of Tamp-Sadeh to have included the age/security classification feature of Basson. One of ordinary skill in the art would have been motivated to incorporate the age/security classification feature of Basson because teaches that “[f]or various reasons, a user or users may prefer that some of the content or information presented on the screen or display of a user device be kept private,” Basson ¶ [0017], and Basson provides additional criteria, such as age and gender, that can be employed to conceal confidential information with respect to these “security characteristics.”  See Basson Fig. 6, ¶¶ [0017], [0078].  
Regarding Claim 2
Tamp in view of Sadeh (“Tamp-Sadeh”) discloses the display control device according to claim 1, and Tamp further discloses
wherein the program (¶¶ [0040]-[0041]), when executed by the processor (¶¶ [0040]-[0041]), further performs…1 

Sadeh further discloses
1 …processes of updating classification of the display information in accordance with an operation of the user (¶ [0056], “In yet other embodiments, additional personalized questions can be generated when the user accepts, rejects or modifies [and thereby updates] a recommended setting,” and “This in turn results in the system updating the individual privacy preference model for User 1…”).  
Regarding the combination of Tamp and Sadeh, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.
Regarding Claim 4
Tamp discloses
A display control system (Fig. 1, ¶ [0015]), comprising: 
a plurality of display control devices (Fig. 1, ¶¶ [0015]-[0017], i.e., “vehicle head unit 110,” noting that creating a system for a plurality of display control devices would be obvious to one skilled in the art to provide a system for all vehicles; see also Sadeh ¶ [0006] that discloses a system to “help [multiple] users configure privacy settings,” and Sadeh Figs. 12 & 13, ¶ [0047], i.e., the “collection of the test subjects’ permission settings” from multiple users and their plurality of devices to create privacy preference models) each for controlling a display (Figs. 1 & 3, ¶ [0058], “FIG. 3 is a flow diagram illustrating example operations of a computing device [having the “UI module 108” as a user interface for a controlling a display] that implements techniques for controlling the output of information in a shared-screen environment using privacy controls;” and ¶ [0059], “As further described in FIG. 3, vehicle head unit 100 may use privacy controls to restrict the display of information at vehicle head unit 100 and/or storing of data to multiple user accounts.”) of a display device (Fig. 1, ¶ [0019], “Presence-sensitive display [device] 104 of computing device 200 may function as an input device and as an output device for vehicle head unit 100.”) mounted on a vehicle (Fig. 1, ¶ [0015], “In some examples, vehicle head unit 100 may be included as part of a vehicle, such as an automobile…”); and
1 …;BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/tttApplication No.: NEWDocket No.: 2257-0713PUS1 
aPage 5 of 8 …a classification criterion (¶¶ [0063]-[0064], “In some examples, a privacy control [as a classification criterion] may be represented by a rule, condition, or criterion.”) used for classifying display information which is information to be displayed on the display device (¶¶ [0061]-[0062], “In some examples, vehicle head unit 100 may allow an authenticated user to set or define [or classify[]] one or more privacy controls,” and “Vehicle head unit 100 may suppress a set of [display] information associated with the first user from being output for display [on the display device] based on a privacy control [that classif[ies] display information]”) into confidential information and non-confidential information… (¶¶ [0059]-[0060], “For instance, a first user may have previously navigated with a vehicle to a jewelry store to purchase an engagement ring. At a later time, the first user authenticated with vehicle head unit 100 may desire that vehicle head unit 100 not output [this confidential information] for display the location of the jewelry store in the location history because a second user, who also occupies the same vehicle, may be the future recipient of the engagement ring,” and ¶ [0064], “In some examples, if no privacy control is satisfied (314), vehicle head unit 100 may output the [non-confidential] information for display (320).”)
wherein each of the plurality of display control devices (Fig. 1, ¶¶ [0015]-[0017]) comprises: 
a processor (Fig. 2, ¶¶ [0040]-[0041], “processors 218”) to execute a program (¶¶ [0040]-[0041], “One or more processors 218 may implement functionality and/or execute instructions [as a program] within computing device 200.”); and 
a memory to store the program which (¶ [0041], “For example, processors 218 of computing device 200 may receive and execute instructions stored by storage devices [as a memory] 220”), when executed by the processor, performs processes of 
2 …; 
classifying (¶ [0065], “Once the user has defined the privacy control [for classifying], the user may provide a user input to store and/or implement [and classify[] via the] the privacy control [as the classification criterion] at vehicle head unit 100.”) the display information into the confidential information and the non-confidential information…3  (¶¶ [0059]-[0060], ¶ [0064], i.e., recommended settings received from the server (see Sadeh below) serve as the “privacy control” to classify[] the display information into confidential information (i.e., the “engagement ring” navigation) and non-confidential information (i.e., the output of all information when no “privacy control is satisfied”)); 
4 …; and 
performing a display control of the display device (¶ [0065], “Using one or more privacy controls [and thereby perform a display control] for restricted personalization, the first user is able to specify the data they want to share.”) 
so that the confidential information and the non-confidential information are displayed in a first display mode (¶ [0064], “In some examples, if no privacy control is satisfied (314) [in a first display model], vehicle head unit 100 may output the information for display (320),” e.g., if no privacy controls are relevant as would be the case for a single occupant in the vehicle who has been authenticated, then confidential information and non-confidential information [can be] displayed) and 
the confidential information is not displayed and the non-confidential information is displayed in a second display mode (¶ [0065], “As an example, first user may want to play some music in a vehicle using vehicle head unit 100, but does not want to make the first user's [confidential information as] suggested destinations, calendar events or contacts available for display to a second user in the same vehicle,” and ¶ [0068], “The taxi driver may activate this [second display] mode or apply such a privacy control to store data to the user account of the first user without outputting for display an indicator when they wish for data to be written to their account, but not visible [because it is confidential information] on the shared screen.”), and 
5 …, wherein
6 ….  
Tamp doesn’t disclose
	1 a server for managing…,a each attribute of a user,
	2 receiving the classification criterion in accordance with an attribute of a user from the server;
	3 … on the basis of the received classification criterion;
	4 transmitting a classification status of the display information and attribute information indicating the attribute of the user to the server;
	5 the server updates the classification criterion for each attribute of the user on the basis of the classification status and the attribute information which are acquired from the plurality of display control devices,
6 the attribute of the user includes at least age or gender, thereby enabling classification of the display information into the confidential information and the non-confidential information to reflect preferences that are common to users having a same age or gender.
Sadeh, however, discloses
1 a server (Figs. 1, 12 & 13, ¶¶ [0034], “The data center 106 comprises one or more servers 108. The data center 106 also comprises a database 104 that stores data about the privacy preferences of a population of users;”) 
for managing…a (¶ [0056], “In yet other embodiments, additional personalized questions can be generated when the user accepts, rejects or modifies [and thereby manage[s]] a recommended setting [associated with a privacy profile/privacy control];” and ¶¶ [0058]-[0060], “Step 2320 represents a step where the additional information collected from the user is used to refine the user's individual privacy preference model [that incorporates the attribute[s] of the user and concerns the classification criterion as disclosed by Tamp]. As the user's individual privacy preference model is refined, additional recommendations (step 2330) may be identified and presented to the user [and thereby manage[] the classification criterion as disclosed by Tamp with respect to the user attributes assigned to the user”) 
for each attribute of a user (Figs. 1A-B, ¶ [0069], “In one possible embodiment, in order to assign new users to the generated privacy profiles [that possess permission settings that relate to the displaying of confidential information of Tamp], the PPA can ask the users a small number of questions about their privacy preferences,” and “They can also be tailored based on other information available about the user such as information identified as relevant to identifying clusters that best match users (e.g. features in the privacy model), information that can help personalize questions to reflect relevant attributes of the user and can help make these questions more relevant to the user (e.g. demographic information [such as gender and age as further disclosed by Basson below], home address, where the user works, information about the user's friends, etc.), as well as information related to the behavior of the apps installed by the user on his or her computing device (e.g. how often different apps have requested access to some permissions, for what purpose, etc.),” ¶ [0044], “The dialogs may be used to match users [having particular user attributes] to clusters and corresponding privacy profiles that best align with their preferences [for displaying confidential and non-confidential information]. The profile identified for a given user [that can correspond to age and/or gender] can be the basis for an individual privacy preference model for that user (in embodiments of the PPA that rely on privacy profiles),” and ¶ [0051], “In one embodiment, the user can be assigned a particular cluster (the cluster that most closely matches information collected about the user) and the recommended permission settings [that relate to the display of confidential and non-confidential information] can be based on the permission settings found in the privacy profile associated with the cluster assigned to the user”),
2 receiving the classification criterion (¶ [0051], “at step 2220, recommended permission settings [relating to a classification criterion as disclosed by privacy controls by Tamp] for the user can be identified by the servers of the data center based on the user information collected at step 2210;” and ¶ [0052], “At step 2230, the recommended permission settings are [received … from a server and] presented to the user of the computing device and at step 2240 the permission settings can be configured based on feedback from the user”) 
in accordance with an attribute of a user from the server (Figs. 1A-B, ¶ [0069], “In one possible embodiment, in order to assign new users to the generated privacy profiles [that possess permission settings that relate to the displaying of confidential information of Tamp], the PPA can ask the users a small number of questions about their privacy preferences,” and “They can also be tailored based on other information available about the user such as information identified as relevant to identifying clusters that best match users (e.g. features in the privacy model), information that can help personalize questions to reflect relevant attributes of the user and can help make these questions more relevant to the user (e.g. demographic information [such as gender and age], home address, where the user works, information about the user's friends, etc.), as well as information related to the behavior of the apps installed by the user on his or her computing device (e.g. how often different apps have requested access to some permissions, for what purpose, etc.),” ¶ [0044], “The dialogs may be used to match users [having particular user attributes] to clusters and corresponding privacy profiles that best align with their preferences [for displaying confidential and non-confidential information]. The profile identified for a given user [that can correspond to age and/or gender] can be the basis for an individual privacy preference model for that user (in embodiments of the PPA that rely on privacy profiles),” and ¶ [0051], “In one embodiment, the user can be assigned a particular cluster (the cluster that most closely matches information collected about the user) and the recommended permission settings [that relate to the display of confidential and non-confidential information] can be based on the permission settings found in the privacy profile associated with the cluster assigned to the user”);
3 … on the basis of the received classification criterion (Figs. 12 & 13, ¶ [0052], “At step 2230, the recommended permission settings [relating to classification criterion and the “privacy controls” of Tamp] are presented to the user [and thereby received] of the computing device and at step 2240 the permission settings can be configured based on feedback from the user, such as the user accepting, rejecting or modifying the recommended permission settings.”);
	4 transmitting a classification status of the display information and attribute information indicating the attribute of the user to the server (¶ [0043], “In some embodiments, the PPA can report some or all of the user collected information [including a classification status and attribute information] to the data center 106 [or server] whether (a) to receive a privacy profile corresponding to the cluster identified for the user and optionally to the specific apps installed on the user's device;” ¶ [0044], “In various embodiments, the PPA 230 uses information about the apps 212 installed on a user's computing device 114 to elicit the user's privacy preferences, such as (in one embodiment) whether the user feels comfortable or not granting a particular permission to apps in a given category (e.g. game apps, utility apps, social networking apps),” and ¶ [0069], “[The questions] can also be tailored based on other information available about the user such as information identified as relevant to identifying clusters that best match users (e.g. features in the privacy model), information that can help personalize questions to reflect relevant attributes of the user and can help make these questions more relevant to the user (e.g. demographic information, home address, where the user works, information about the user's friends, etc.)”  i.e., 1) the “information collected” through questions concerning the “privacy profile corresponding to the cluster identified for the user” relates to attribute information (i.e., clusters of users represent groups of users with attributes, such as age and gender as further disclosed by Basson below, by which generalized privacy profiles are created to simplify privacy settings), and 2) the “information collected” concerning the status of the “permission to apps” relates to the privacy protection of Tamp, and thereby a classification status (i.e., the permission to apps relates to a permission to display either confidential or non-confidential information as taught by Tamp and claimed);
	5 the server updates the classification criterion for each attribute of the user (Figs. 12 & 13, ¶ [0060], “Process 2300 shows a general process for further refining [and update[ing] a user's Individual Privacy Preference model,” and “ Step 2320 represents a step where the additional information collected from the user is used to refine [and update[]] the user's individual privacy preference model,” i.e., the “privacy preference model” relates to the classification criterion which affects permission settings for the apps, which relates to criterion for displaying confidential and non-confidential informaion) on the basis of the classification status (¶¶ [0043]-[0044], i.e., the permission setting of apps are updated, where the permission settings of the apps correspond to the privacy settings/classification criterion to display confidential and non-confidential information) and the attribute information (¶ [0069], i.e., questions directed to new users to gain information on attribute[]s of the user can be given again to update information related to the user) which are acquired from the plurality of display control devices (Figs. 12 & 13, ¶ [0047] the “collection of the test subjects’ permission settings” from multiple users and their devices to create privacy preference models and to implement the updates as illustrated in Figs. 12 & 13).
Basson, however, discloses
6 the attribute of the user includes at least age (¶ [0017], “For various reasons, a user or users may prefer that some of the content or information presented on the screen or display of a user device be kept private [or confidential];” and “As an example, various content may be age-restricted due to violence, language, etc.”) 
or gender (¶ [0042], “As an example, the environmental data processing module 200 may determine gender at least in part by analyzing the clothing worn by different persons located near the user device 102;” and Fig. 6, ¶ [0078], “Presentation of at least a portion of the content on the display is modified 608 [because it is classified as confidential] based on an authorization status [relying upon attribute[s] of the user] of the one or more of the individuals proximate to the display associated with the computing device and the security characteristics [such as age or gender] associated with that portion of the content,” i.e., gender is determined and can be employed as a reason to modify content as confidential based upon a “security characteristic” (noting that although the Examiner elected to address the limitation of gender here, only age need be taught due to the limitation of “or”), 
thereby enabling {classification of the display information into the confidential information and the non-confidential information (Tamp ¶¶ [0064]-[0065])} to reflect preferences that are common to users having a same age or gender (¶ [0017], “In addition, some content or information may not be suitable for particular classes of users. As an example, various content may be age-restricted due to violence, language, etc.,” i.e., the teaching of “classes of users” suggests a classification that reflect[s] preferences that are common to users having a same age, i.e., an older age that is shared or common between users, and perhaps incorporated within “tailored questions” as disclosed by Sadeh ¶ [0069], would establish a classification that allows the age-restricted content, and thus confidential information, in the first display mode that displays all information).
Regarding the combination of Tamp and Sadeh, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display device of Tamp to have included user-attribute feature of Sadeh. One of ordinary skill in the art would have been motivated to incorporate the user-attribute feature of Sadeh because Tamp discusses establishing privacy controls as classification criteria in relation to the “creator of the information,” see Tamp ¶ [0063], and Sadeh teaches a system that “allow users to more accurately, efficiently and easily align the privacy-related permissions actually enforced by their computing devices with their privacy preferences” where a “’one-size-fits-all’ settings would often not do a good job at capturing these preferences,” see Sadeh ¶ [0005].
Regarding the combination of Tamp-Sadeh and Basson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display device of Tamp-Sadeh to have included the age/security classification feature of Basson. One of ordinary skill in the art would have been motivated to incorporate the age/security classification feature of Basson because teaches that “[f]or various reasons, a user or users may prefer that some of the content or information presented on the screen or display of a user device be kept private,” Basson ¶ [0017], and Basson provides additional criteria, such as age and gender, that can be employed to conceal confidential information with respect to these “security characteristics.”  See Basson Fig. 6, ¶¶ [0017], [0078].
Regarding Independent Claim 5
With respect to independent claim 5, a corresponding reasoning as given earlier for independent claims 1 or 4 applies, mutatis mutandis, to the subject matter of claim 5. Therefore, claim 5 is rejected, for similar reasons, under the grounds set forth for claims 1 or 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491